DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 and 12 are objected to because of the following informalities:
In claim 7, the commas surrounding the phrase “comprise isolated points” are extraneous
In claim 7, "and method additionally comprising" should be "the method additionally comprising"
In claim 12, "which system is on board said moving object" should be "the system being on board said moving object"
Appropriate correction is required.

	Claim Rejections - 35 USC § 112	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, the written description fails to describe in a reasonable way how the moving object is made to move. The written description does disclose (Pgs. 9-10): “The invention also relates to a method for navigating a moving object in an environment, comprising at least one step of moving the moving object, characterised in that a position of the moving object is determined, during the movement step, by a determining method according to the invention, and in that it comprises at least one step of avoiding said volumes corresponding to obstacles…” However, the written description fails to disclose how this act of control is implemented. Typically, moving objects (e.g., vehicles) are made to move using a vehicle controller or similar. The above-recited disclosure alludes to a step of avoiding volumes corresponding to obstacles but fails to elucidate the mechanisms used to perform said step of avoidance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the object" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim, though the Examiner notes that proper antecedent basis does exist for a moving object. If “the object” is intended to refer to the claimed moving object, the Examiner recommends amending the claim to indicate accordingly.
Claims 2-9 depend upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-9 are rejected under similar reasoning as claim 1.
Claim 7 recites the limitation "the close isolated points" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim, though the Examiner notes that proper antecedent basis does exist for isolated points. If “the close isolated points” are intended to refer to the isolated points, the Examine recommends amending the claim to indicate accordingly.
Claim 12 recites the limitation "the object" in line .  There is insufficient antecedent basis for this limitation in the claim, though the Examiner notes that proper antecedent basis does exist for a moving object. If “the object” is intended to refer to the claimed moving object, the Examiner recommends amending the claim to indicate accordingly.
Claim 14 recites the limitation "the object" in line .  There is insufficient antecedent basis for this limitation in the claim, though the Examiner notes that proper antecedent basis does exist for a moving object. If “the object” is intended to refer to the claimed moving object, the Examiner recommends amending the claim to indicate accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-9 and 11-12 are directed to determining the relative position of a moving object in relation to an environment. Decision-making processes (e.g., determinations) fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgement, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-9 recite a method with at least one step. Claim 12 recites an apparatus with at least one processor and memory. Claim 14 recites a computer-readable storage medium specified to be non-transitory storing instructions. Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture). 
	Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
	Regarding independent claim 1, the claim sets forth the abstract idea of determining the relative position of a moving object in relation to an environment in the following limitations:
measuring a plurality of distances from the object to the environment in at least one direction, so as to obtain a set of defined points in a frame of reference of the moving object
evaluating a difference between said set of points and the 3D model of the environment,
and determining the relative position of the moving object in the frame of reference of the environment from said difference.
The above-recited limitations establish the performance of a decision-making process (i.e., determining). In particular, the above-recited limitations are each readily performed mentally or with the assistance of pen and paper. That is, one could easily mentally obtain distances, evaluate differences between sets of points, and determine position from said differences mentally or with the assistance of pen and paper.
Claim 1 does recite additional elements:
…in relation to an environment modelled by a set of geometric surfaces that form a three-dimensional (3D) model in accordance with a frame of reference in the environment…
These additional elements merely amount to linking the use of the judicial exception to a particular technological environment and appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)).
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-
Independent claim 12 is parallel in scope to claim 1 and is ineligible for similar reasons. The Examiner notes that independent claim 12 includes limitations directed towards “a host computer with memory and at least one processor, and computer program instructions executing in the memory and enabled to perform…” However, such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at high levels of generality, to the judicial exception (see MPEP 2106.05(f)).
Regarding claim 2, which sets forth:
the 3D model is a 3D polygon mesh,
and the geometric surfaces are polygons.
Such a recitation merely embellishes the abstract idea of determining the relative position of a moving object in relation to an environment. Such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at high levels of generality, to the judicial exception (see MPEP 2106.05(f)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 3, which sets forth:
the measuring of a plurality of distances is carried out by at least one laser scanner.
Such a recitation merely embellishes the abstract idea of determining the relative position of a moving object in relation to an environment. Such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular 
Regarding claim 4, which sets forth:
the measuring of a plurality of distances is carried out by at least two laser scanners configured to scan in secant planes.
Such a recitation merely embellishes the abstract idea of determining the relative position of a moving object in relation to an environment. Such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at high levels of generality, to the judicial exception (see MPEP 2106.05(f)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 5, which sets forth:
the evaluating of a difference between the set of points and the 3D model of the environment comprises: converting the set of points in the frame of reference of the moving object into a point cloud in the frame of reference of the environment from an estimation of the position and from an attitude of the moving object,
and calculating, for each point in said point cloud, a norm between said point and a surface of the 3D model of the environment.
Such a recitation merely embellishes the abstract idea of determining the relative position of a moving object in relation to an environment. Such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular 
Regarding claim 6, which sets forth:
prior to the calculating, for each point in said point cloud, norm between said point and surface of the 3D model of the environment: breaking down the environment into superimposed cubes, such that each point in the environment is contained within a plurality of cubes,
and determining, for each cube, surfaces of the 3D model of the environment having a non-zero intersection with the cube,
calculating, comprising selecting one of the cubes, referred to as the centred cube, in which the point in the point cloud is located and in which the point in the point cloud is furthest from each of its faces,
retrieving the list of the surfaces having an intersection with the centred cube, referred to as close surfaces,
calculating a norm between the point and each close surface,
and determining the surface closest to the point from the close surfaces,
said closest surface being the surface of which the norm between said surface and the point is the lowest,
said norm being considered to be the norm between the point and the 3D model of the environment.

Regarding claim 7, which sets forth:
the points for which the norm of the point is greater than a predetermined threshold, comprise isolated points, and are extracted from the point cloud,
and method additionally comprising detecting an obstacle in which the close isolated points are grouped together to form volumes representing obstacles,
and said volumes are recorded.
Such a recitation merely embellishes the abstract idea of determining the relative position of a moving object in relation to an environment. Such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at high levels of generality, to the judicial exception (see MPEP 2106.05(f)). In particular, the Examiner notes that the additional calculations introduced by these elements is still readily performed mentally with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

removing points corresponding to the ground or the ceiling of the environment from the point cloud.
Such a recitation merely embellishes the abstract idea of determining the relative position of a moving object in relation to an environment. Such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at high levels of generality, to the judicial exception (see MPEP 2106.05(f)). Removing points corresponding to the ground or ceiling of the environment is a task readily assessed and performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 9, which sets forth:
removing ambiguous or redundant points from the point cloud.
Such a recitation merely embellishes the abstract idea of determining the relative position of a moving object in relation to an environment. Such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at high levels of generality, to the judicial exception (see MPEP 2106.05(f)). Removing ambiguous or redundant points from the point cloud is a task readily assessed and performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2009/0167761 A1), hereinafter Hayashi.

Regarding claim 1, Hayashi teaches a method:
for determining the relative position of a moving object in relation to an environment modelled by a set of geometric surfaces that form a three-dimensional (3D) model in accordance with a frame of reference in the environment, comprising:
Hayashi teaches ([0012]): "In this patent document 1, as is shown in FIG. 1, an external environment map is used wherein the position relationship of a moving unit 101 that is moving in a plane with a surrounding external environment object 102, within that plane, is stored within memory as discrete data. This data uses, as an origin 103, a point that is stationary on the moving object, and combines direction data 104, from the moving unit, dispersed over a predetermined interval, with range data 105 up to surrounding external environment objects that are dispersed in that direction in the predetermined spacing." Hayashi further teaches ([0042]): "The present invention provides a a model structuring step for structuring an environment model that partitions a spatial region in which the three-dimensional shape exists, into a plurality of voxels formed from rectangular solids..."
measuring a plurality of distances from the object to the environment in at least one direction, so as to obtain a set of defined points in a frame of reference of the moving object,
Hayashi teaches ([0163]): "In the data inputting step S1, the range sensor is used to input coordinate values on the three-dimensional shape into the storage device of a computer. Additionally, the position/posture, and movement range of the range sensor may be inputted..." Hayashi further teaches ([0164]): "Furthermore, in this data inputting step S1, a three-dimensional laser 10 may be used to sequentially obtain, as range data having arbitrary measuring position as the origin, coordinate values on the three-dimensional shape while moving the origin." Hayashi even further teaches ([0165]): "When a three-dimensional laser radar 10 is used as the range sensor, the coordinate values on the three-dimensional shape are range data having arbitrary measuring positions as the origin, and are expressed as polar coordinate values (r, θ, ϕ)..."
evaluating a difference between said set of points and the 3D model of the environment,
Hayashi teaches ([0199]): "The position matching in rough matching step S8 is achieved by expressing an environment model and measured data in a voxel space, or, by expressing an environment model on a voxel space and expressing representative points and error distributions as measured data. With the current measured data being measured at a position (x, y, z) and an posture (θ, ϕ, ψ), the measured data is converted into world coordinates, and the degree of coincidence between the measured data and the environment model is calculated."
and determining the relative position of the moving object in the frame of reference of the environment from said difference.
Hayashi teaches ([0201]): "The optimal position and orientation (posture) for the measured data can be calculated by the least-squares method by minimizing ϵ through varying the position (x, y, z) and orientation (θ, ϕ, ψ)." Hayashi further teaches ([0203]): "Additionally, when the environment model is in voxel space and the measured data expresses representative values and error distributions, an evaluation value… regarding the probability values of voxels in an environment model where the representative values and error distributions of the measured data are adjacent can be used as the degree of coincidence. In this case, the optimal position and orientation of the measured data is varied in order to maximize the degree of coincidence." Since the measured data is recorded with the moving object as the origin/reference point, determining the optimal position and orientation of the measured data by maximizing the degree of confidence similarly determines the relative position of the moving object.

Regarding claim 2, Hayashi teaches the aforementioned limitations of claim 1. Hayashi further teaches:
the 3D model is a 3D polygon mesh,
Hayashi teaches ([0042]): "The present invention provides a self-position identifying method for identifying a self-position by incorporating three-dimensional shapes from the outside, comprising: a data inputting step for inputting, into a computer, coordinate values on a three-dimensional shape at a new measuring position; a model structuring step for structuring an environment model that partitions a spatial region in which the three-dimensional shape exists, into a plurality of voxels formed from rectangular solids, of which the boundary surfaces are mutually perpendicular..." Voxels (i.e., volumetric pixels) are well-known in the art to be three-dimensional. Thus, a plurality of voxels formed from rectangular solids in which boundary surfaces are mutually perpendicular amounts to a mesh of 3D rectangular solids (i.e., polygons).
and the geometric surfaces are polygons.
Hayashi teaches ([0042]): "The present invention provides a self-position identifying method for identifying a self-position by incorporating three-dimensional shapes from the outside, comprising: a data inputting step for inputting, into a computer, coordinate values on a three-dimensional shape at a new measuring position; a model structuring step for structuring an environment model that partitions a spatial region in which the three-dimensional shape exists, into a plurality of voxels formed from rectangular solids, of which the boundary surfaces are mutually perpendicular..." Voxels (i.e., volumetric pixels) are well-known in the art to be three-dimensional. Thus, a plurality of voxels formed from rectangular solids in which boundary surfaces are mutually perpendicular amounts to a mesh of 3D rectangular solids (i.e., polygons).

Regarding claim 3, Hayashi teaches the aforementioned limitations of claim 1. Hayashi further teaches:
the measuring of a plurality of distances is carried out by at least one laser scanner.
Hayashi teaches ([0141]): "As is illustrated in the drawing, the three-dimensional laser radar 10 is structured from a radar head 12 and a control device 20. A pulse laser beam 1 generated from a laser diode 13 is shaped into a collimated beam 2 by a projection lens 14, is scanned in two-dimensional directions by mirrors 18a and 18b and polygon mirror 15, which rotates and swings, to illuminate the object to be measured." Hayashi further teaches ([0142]): "A signal processing board 22 outputs time interval t, and the rotation angle θ and the swing angle ϕ of the polygon mirror as the polar coordinate data (r, θ, ϕ), at the timing at which the reflected beam is detected." Hayashi even further teaches ([0143]): "r is the range (distance) with the measuring position (the installed portion of the radar head) being treated as the origin..."

Regarding claim 5, Hayashi teaches the aforementioned limitations of claim 1. Hayashi further teaches:
the evaluating of a difference between the set of points and the 3D model of the environment comprises: converting the set of points in the frame of reference of the moving object into a point cloud in the frame of reference of the environment from an estimation of the position and from an attitude of the moving object,
Hayashi teaches ([0142]): "A signal processing board 22 outputs time interval t, and the rotation angle θ and the swing angle ϕ of the polygon mirror as the polar coordinate data (r, θ, ϕ), at the timing at which the reflected beam is detected." Hayashi further teaches ([0144]): "The determination processing unit 23 converts the polar coordinate data from the signal processing board into three-dimensional spatial data (x, y, z), with the installed position of the radar 
and calculating, for each point in said point cloud, a norm between said point and a surface of the 3D model of the environment.
Hayashi teaches ([0199]): "The position matching in rough matching step S8 is achieved by expressing an environment model and measured data in a voxel space, or, by expressing an environment model on a voxel space and expressing representative points and error distributions as measured data. With the current measured data being measured at a position (x, y, z) and an posture (θ, ϕ, ψ), the measured data is converted into world coordinates, and the degree of coincidence between the measured data and the environment model is calculated." Hayashi further teaches ([0200]): "The minimal distance method, for example, may be used to calculate the degree of coincidence. The distance between voxels when the minimum distance method is used can be defined by equation Formula (3) of Equation 4, where two voxel spaces are defined as x(1) and x(2), the total number of voxels is defined as I, and the voxel value is defined as xi(n)."

Regarding claim 9, Hayashi teaches the aforementioned limitations of claim 5. Hayashi further teaches:
removing ambiguous or redundant points from the point cloud.
Hayashi teaches ([0242]): "Furthermore, assuming that no object exists between the origin and the measured point, resetting or eliminating representative points and error distributions within the voxels positioned there between enables the elimination of erroneous measured data."

Regarding claim 12, Hayashi teaches a system:
for determining the relative position of a moving object in relation to an environment modelled by a 3D model in accordance with a frame of reference in the environment,
Hayashi teaches ([0012]): "In this patent document 1, as is shown in FIG. 1, an external environment map is used wherein the position relationship of a moving unit 101 that is moving in a plane with a surrounding external environment object 102, within that plane, is stored within memory as discrete data. This data uses, as an origin 103, a point that is stationary on the moving object, and combines direction data 104, from the moving unit, dispersed over a predetermined interval, with range data 105 up to surrounding external environment objects that are dispersed in that direction in the predetermined spacing." Hayashi further teaches ([0042]): "The present invention provides a self-position identifying method for identifying a self-position by incorporating three-dimensional shapes from the outside, comprising: a data inputting step for inputting, into a computer, coordinate values on a three-dimensional shape at a new measuring position; a model structuring step for structuring an environment model that partitions a spatial region in which the three-dimensional shape exists, into a plurality of voxels formed from rectangular solids..."
which system is on board said moving object,
Hayashi teaches ([0138]): "FIG. 2 is an overall structural diagram of the self-position identifying device as set forth in the present invention. In this figure, the self-position identifying device as set forth in the present invention is six-degree-of-freedom identifying means, a device that identifies the self-position from the outside from a range sensor, an odometer, a camera, a GPS, and an 
the system comprising: a host computer with memory and at least one processor, and computer program instructions executing in the memory and enabled to perform:
Hayashi teaches ([0159]): "The device of the present invention, described above, may be a combination of the range sensor, described above, with a normal PC (computer), or may be an integrated device." Hayashi further teaches ([0163]): "In the data inputting step S1, the range sensor is used to input coordinate values on the three-dimensional shape into the storage device of a computer."
measuring a plurality of distances from the object to the environment in at least one direction, so as to obtain a set of defined points in a frame of reference of the moving object,
Hayashi teaches ([0163]): "In the data inputting step S1, the range sensor is used to input coordinate values on the three-dimensional shape into the storage device of a computer. Additionally, the position/posture, and movement range of the range sensor may be inputted..." Hayashi further teaches ([0164]): "Furthermore, in this data inputting step S1, a three-dimensional laser 10 may be used to sequentially obtain, as range data having arbitrary measuring position as the origin, coordinate values on the three-dimensional shape while moving the origin." Hayashi even further teaches ([0165]): "When a three-dimensional laser radar 10 is used as the range sensor, the coordinate values on the three-dimensional shape are range data having arbitrary measuring positions as the origin, and are expressed as polar coordinate values (r, θ, ϕ)..."
for evaluating a difference between said set of points and the 3D model of the environment,
Hayashi teaches ([0199]): "The position matching in rough matching step S8 is achieved by expressing an environment model and measured data in a voxel space, or, by expressing an environment model on a voxel space and expressing representative points and error distributions as measured data. With the current measured data being measured at a position (x, y, z) and an posture (θ, ϕ, ψ), the measured data is converted into world coordinates, and the degree of coincidence between the measured data and the environment model is calculated."
determining the relative position of the moving object in the frame of reference of the environment from said difference.
Hayashi teaches ([0201]): "The optimal position and orientation (posture) for the measured data can be calculated by the least-squares method by minimizing ϵ through varying the position (x, y, z) and orientation (θ, ϕ, ψ)." Hayashi further teaches ([0203]): "Additionally, when the environment model is in voxel space and the measured data expresses representative values and error distributions, an evaluation value… regarding the probability values of voxels in an environment model where the representative values and error distributions of the measured data are adjacent can be used as the degree of coincidence. In this case, the optimal position and orientation of the measured data is varied in order to maximize the degree of coincidence." Since the measured data is recorded with the moving object as the origin/reference point, determining the optimal position and orientation of the measured data by maximizing the 

Regarding claim 14, Hayashi teaches a non-transitory computer-readable storage medium storing therein:
a computer program comprising a set of computer-executable instructions for implementing a method for navigating a moving object in an environment,
Hayashi teaches ([0159]): "The device of the present invention, described above, may be a combination of the range sensor, described above, with a normal PC (computer), or may be an integrated device." Hayashi further teaches ([0163]): "In the data inputting step S1, the range sensor is used to input coordinate values on the three-dimensional shape into the storage device of a computer."
comprising moving the moving object,
Hayashi teaches ([0011]): "The "self-position identifying device" of patent document 1 has, in particular, no track, and is not provided with any external landmarks, or the like, and stores automatically a map of the outside environment through manually operating a moving unit in advance along a target path..."
and determining a position of the moving object in relation to an environment modelled by a set of geometric surfaces that form a three-dimensional (3D) model in accordance with a frame of reference in the environment
Hayashi teaches ([0012]): "In this patent document 1, as is shown in FIG. 1, an external environment map is used wherein the position relationship of a moving unit 101 that is moving in a plane with a surrounding external environment object 102, within that plane, is stored within memory as discrete a model structuring step for structuring an environment model that partitions a spatial region in which the three-dimensional shape exists, into a plurality of voxels formed from rectangular solids..."
comprising: measuring a plurality of distances from the object to the environment in at least one direction, so as to obtain a set of defined points in a frame of reference of the moving object,
Hayashi teaches ([0163]): "In the data inputting step S1, the range sensor is used to input coordinate values on the three-dimensional shape into the storage device of a computer. Additionally, the position/posture, and movement range of the range sensor may be inputted..." Hayashi further teaches ([0164]): "Furthermore, in this data inputting step S1, a three-dimensional laser 10 may be used to sequentially obtain, as range data having arbitrary measuring position as the origin, coordinate values on the three-dimensional shape while moving the origin." Hayashi even further teaches ([0165]): "When a three-dimensional laser radar 10 is used as the range sensor, the coordinate values on the three-dimensional shape are range data having arbitrary measuring positions as the origin, and are expressed as polar coordinate values (r, θ, ϕ)..."
evaluating a difference between said set of points and the 3D model of the environment,
Hayashi teaches ([0199]): "The position matching in rough matching step S8 is achieved by expressing an environment model and measured data in a voxel space, or, by expressing an environment model on a voxel space and expressing representative points and error distributions as measured data. With the current measured data being measured at a position (x, y, z) and an posture (θ, ϕ, ψ), the measured data is converted into world coordinates, and the degree of coincidence between the measured data and the environment model is calculated."
and determining the relative position of the moving object in the frame of reference of the environment from said difference.
Hayashi teaches ([0201]): "The optimal position and orientation (posture) for the measured data can be calculated by the least-squares method by minimizing ϵ through varying the position (x, y, z) and orientation (θ, ϕ, ψ)." Hayashi further teaches ([0203]): "Additionally, when the environment model is in voxel space and the measured data expresses representative values and error distributions, an evaluation value… regarding the probability values of voxels in an environment model where the representative values and error distributions of the measured data are adjacent can be used as the degree of coincidence. In this case, the optimal position and orientation of the measured data is varied in order to maximize the degree of coincidence." Since the measured data is recorded with the moving object as the origin/reference point, determining the optimal position and orientation of the measured data by maximizing the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Martinkat et al. (WO 2012/065681 A2), hereinafter Martinkat.

Regarding claim 4, Hayashi teaches the aforementioned limitations of claim 3. However, Hayashi does not outright teach that the measuring of a plurality of distances is carried out by at least two laser 
the measuring of a plurality of distances is carried out by at least two laser scanners configured to scan in secant planes.
Martinkat teaches ([0008]): "The distance of the flying object from the receiver can be calculated from the signal transit time between sending and receiving the signal, so that the position of the flying object is on a spherical surface with the receiver as the center and the calculated distance as the radius. With two receivers, the position is on a circle that is the intersection of the two spherical surfaces around the two receivers... In the case of two or more receivers, however, the position is determined analogously to the first embodiment by forming the intersection of two or more ellipsoids. Alternatively, a spatial area, for example a plane, can be scanned by means of a laser... The distance of the flight object from the target point can be determined using two or more spatially spaced lasers." The Examiner has interpreted a plane formed by the intersection of two or more ellipsoids to correspond to secant planes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Martinkat to provide measuring a plurality of distances by at least two laser scanners configured to scan in secant planes. While Hayashi already uses a pulse laser beam for the measuring of distances, Hayashi does not use more than one. As such, it would be obvious to incorporate the teachings of Martinkat, as the short signal transit of laser lights allows for the determination of both the direction and distance of the object, as recognized by Martinkat ([0008]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Skrobanski (US 2016/0012638 A1) and in further view of Ramani et al. (US 2004/0249809 A1), hereinafter Ramani.

Regarding claim 6, Hayashi teaches the aforementioned limitations of claim 5. Hayashi further teaches:
prior to the calculating, for each point in said point cloud, norm between said point and surface of the 3D model of the environment: breaking down the environment into superimposed cubes, such that each point in the environment is contained within a plurality of cubes,
Hayashi teaches ([0042]): "The present invention provides a self-position identifying method for identifying a self-position by incorporating three-dimensional shapes from the outside, comprising: a data inputting step for inputting, into a computer, coordinate values on a three-dimensional shape at a new measuring position; a model structuring step for structuring an environment model that partitions a spatial region in which the three-dimensional shape exists, into a plurality of voxels formed from rectangular solids... and a matching step for setting and recording a representative point and an error distribution thereof, within the voxel corresponding to the coordinate value…"
However, Hayashi does not outright teach determining, for each cube, surfaces of the 3D model of the environment having a non-zero intersection with the cube, and selecting one of the cubes, referred to as the centred cube, in which the point in the point cloud is located and in which the point in the point cloud is furthest from each of its faces. Skrobanski teaches image processing, comprising:
and determining, for each cube, surfaces of the 3D model of the environment having a non-zero intersection with the cube,
Skrobanski teaches ([0035]): "A point cloud is a set of three-dimensional vectors… Suppose the point cloud points are distributed over the surfaces of one or more 3D objects. The technique described herein converts the point cloud into a CAD model representation of the objects. These consist of sets of connected line segments comprising the edges of closed plane polygons (representing planar surfaces of the objects)..." Skrobanski further teaches ([0037]): "M1. Superimpose a 3D grid on the portion of space occupied by the objects. The grid partitions the space into a large but finite list of cubes. To avoid wasting computer storage space, the list excludes any empty cubes." Thus, by excluding any empty cubes, the system of Skrobanski must be aware of whether or not the cubes intersect objects.
calculating, comprising selecting one of the cubes, referred to as the centred cube, in which the point in the point cloud is located and in which the point in the point cloud is furthest from each of its faces,
Skrobanski teaches ([0038]): "M2. Classify each of the non-empty cubes as being either: co-incident (all the points in the cube are located approximately at the same location), coplanar (all the points in the cube lie approximately in one plane)..." For a co-incident cube, all points in the cube are located approximately at the same shared location. Therefore, one of ordinary skill in the art would appreciate that all points in the cube are located at a shared point furthest from each of its faces. The Examiner notes that, while not outright stated, a co-incident cube is capable of also meeting the requirements for classification as a coplanar cube; specifically, having all points located approximately at the same location would further extend to having all points located in at least one plane.

However, neither Hayashi nor Skrobanski outright teach retrieving the list of the surfaces having an intersection with the centred cube, referred to as close surfaces, calculating a norm between the point and each close surface, and determining the surface closest to the point from the close surfaces. Ramani teaches methods, systems, and data structures for performing searches on three dimensional objects, comprising:
retrieving the list of the surfaces having an intersection with the centred cube, referred to as close surfaces,
Ramani teaches ([0230]): "Distance Volume Generation: A distance volume is represented within a volume dataset. A particular value stored in a particular voxel represents the shortest distance to a surface of the 3D model that it represents.” Thus, the surface must be known (i.e., retrieved) in order for the shortest distance to said surface to be calculated.
calculating a norm between the point and each close surface,
Ramani teaches ([0230]): "Distance Volume Generation: A distance volume is represented within a volume dataset. A particular value stored in a particular voxel represents the shortest distance to a surface of the 3D model that it represents
and determining the surface closest to the point from the close surfaces,
Ramani teaches ([0230]): "Distance Volume Generation: A distance volume is represented within a volume dataset. A particular value stored in a particular voxel represents the shortest distance to a surface of the 3D model that it represents. "
said closest surface being the surface of which the norm between said surface and the point is the lowest,
Ramani teaches ([0230]): "Distance Volume Generation: A distance volume is represented within a volume dataset. A particular value stored in a particular voxel represents the shortest distance to a surface of the 3D model that it represents. "
said norm being considered to be the norm between the point and the 3D model of the environment.
Ramani teaches ([0230]): "Distance Volume Generation: A distance volume is represented within a volume dataset. A particular value stored in a particular voxel represents the shortest distance to a surface of the 3D model that it represents. "
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi and Skrobanski to incorporate the teachings of Ramani to provide retrieving the list of the surfaces having an intersection with the centred cube, referred to as close surfaces, calculating a norm between the point and each close surface, and determining the surface closest to the point from the close surfaces. Hayashi, Skrobanski, and Ramani are each directed towards similar pursuits in the field of producing 3D models of environments and objects. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Ramani, as doing so advantageously provides a distance volume representation stored within voxels, which .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, Skrobanski, and Ramani in view of Takahashi (WO 2013/035612 A1).

Regarding claim 7, Hayashi, Skrobanski, and Ramani teach the aforementioned limitations of claim 6. However, neither Hayashi, Skrobanski, nor Ramani outright teach extracting isolated points from the point cloud and detecting an obstacle in which the isolated points are grouped together to form volumes representing obstacles. Takahashi teaches an obstacle detection device, method, and program, comprising:
the points for which the norm of the point is greater than a predetermined threshold, comprise isolated points, and are extracted from the point cloud,
Takahashi teaches (Pg. 7 line 287 - Pg. 8 line 295): "First, all the pixels that are not selected as the pixels near the road surface by the pixel selection unit 106 near the road surface (that is, the pixels whose distance between the road surface plane and the point on the real world is equal to or larger than the predetermined first threshold value) are used as obstacles.."
and method additionally comprising detecting an obstacle in which the close isolated points are grouped together to form volumes representing obstacles,
Takahashi teaches (Pg. 13 lines 524-530): "The obstacle detection method according to any one of Supplementary note 7 to 9, wherein the pixel is selected as a pixel near the road surface in the determination of whether or not the obstacle is detected. Further, it is a further condition that any one or more pixels of the pixel adjacent to the upper side, the pixel adjacent to the diagonally upper right side, and the pixel adjacent to the diagonally upper left side have been determined to be obstacles." The Examiner acknowledges that Hayashi relies upon voxels (i.e., volumetric pixels) rather than pixels, but notes that modifying the teachings of Takahashi to rely upon the voxels of Hayashi would produce volumes representing obstacles.
and said volumes are recorded.
Takahashi teaches (Pg. 13 lines 524-530): "The obstacle detection method according to any one of Supplementary note 7 to 9, wherein the pixel is selected as a pixel near the road surface in the determination of whether or not the obstacle is detected. Further, it is a further condition that any one or more pixels of the pixel adjacent to the upper side, the pixel adjacent to the diagonally upper right side, and the pixel adjacent to the diagonally upper left side have been determined to be obstacles." Thus, by determining that the pixels (or the voxels of Hayashi, in the case of the present modification) represent obstacles, the volumes are recorded.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi, Skrobanski, and Ramani to incorporate the teachings of Takahashi to provide extracting isolated points from the point cloud and detecting an obstacle in which the isolated points are grouped together to form volumes representing obstacles. Hayashi and Takahashi are each at least partially concerned with the detection of objects/obstacles. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Takahashi, as doing so would advantageously allow for more accurate detection of obstacles by accounting for the height of the road while detecting the obstacle and reducing the rate of erroneous detection, as recognized by Takahashi (Pg. 2 lines 65-79).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Ferguson et al. (US 9,043,069 B1), hereinafter Ferguson.

Regarding claim 8, Hayashi teaches the aforementioned limitations of claim 5. However, Hayashi does not outright teach removing points corresponding to the ground or the ceiling of the environment from the point cloud. Ferguson teaches methods and systems for scan matching approaches for vehicle heading estimation, comprising:
removing points corresponding to the ground or the ceiling of the environment from the point cloud.
Ferguson teaches (Col. 8 lines 21-36): "FIG. 5A is an example conceptual illustration of reducing a size of a point cloud 502. In some examples, a size of a point cloud may be reduced to remove points that are too close or too far from the ground. As shown in FIG. 5A, points of the point cloud 502 identified as a target vehicle that fall outside of a predetermined height range 504 above the ground may be removed from the point cloud 502."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Ferguson to provide removing points corresponding to the ground or the ceiling of the environment from the point cloud. Hayashi and Ferguson are each concerned with the monitoring of an environment of a moving object. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Ferguson, as doing so beneficially removes point cloud points which are too close or too far from the ground (e.g., outside of a predetermined height range), as recognized by Ferguson (Col. 8 lines 21-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bouvier et al. (GB 2,300,988 A) teaches a system for the spatial referencing of a direction associated with a moving body with respect to a structure, including referencing with the use of at least two secant planes, but is silent regarding the outright use of laser scanners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662